DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The election of Group I, claims 1-14 and 20-29, drawn to a female hydraulic coupling member and Species I, sub-species A, drawn to the hydraulic connector with seals of Figures 1, 2A-B, 9 and 10. The election was made without traverse. Claims 13, 16-19 and 25-26 have been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 362, 345’ and 338.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: At paragraph 0048, line 3, “71” should be changed to “271”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0024907 A1 (Tibbitts) in view of US 4,302,020 (Morales).
	As concerns claim 20, Tibbitts discloses a female hydraulic coupling member 2 for coupling with a probe 8 of a corresponding male hydraulic coupling member 7, the female member comprising: a body defining a bore 3 in which the probe of the corresponding male hydraulic coupling member is at least partially insertable; a first pressure-energized c-seal ring 17 disposed in the bore and having a first internal cavity, the first seal being positioned to seal between the bore and the probe inserted in the bore and being configured such that a first sealing force of the first seal increases with a first increase in hydraulic fluid pressure (as shown); a second pressure-energized seal 20 disposed in the bore and having a second internal cavity, the second seal being positioned to seal between the bore and the probe inserted in the bore and being configured such that a second sealing force of the second pressure-energized seal increases with a second increase in hydrostatic pressure; and a ring 22 disposed in the bore and separating the first and second seals. Tibbits lacks to disclose wherein both seals are c-seal rings; nevertheless Morales discloses a coupling member having first and second c-seal rings (see figure 4 at 31). Morales additionally discloses that the arrangement creates a labyrinth type seal in which equal 
	As concerns claim 22, the combination discloses the female member of claim 20, wherein the bore has an internal surface, wherein the first and second C-ring seals are disposed between the internal surface of the bore and the probe when inserted into the probe (see Tibbitts, figure 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14-15, 20-24 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,400,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, more narrowly drawn, obviously encompass all of the limitations of the pending claims.
Claims 1-12, 14-15, 20-24 and 27-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/893,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application, drawn more narrowly to the same or similar subject matter, obviously encompass the limitations of the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0102238 A1 (Watson et al.) is drawn to a hydraulic coupling wherein engagement between male and female portions may be provided by metal, pressure-energized C-seal 24 and a second elastomeric seal 22. US 4,706,970 (Ramirez) is drawn to a seal suitable for use in a hydraulic coupler that has a c-seal ring and t-shaped spacer (see figure 3 and figure 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679